Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 1, 2021 have been entered. Accordingly, claims 1-11 are currently pending. Claim 8 is withdrawn. Claims 1-7 and 9-11 are being examined. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 206383026) in view of Liu (CN 107738185) and Chang (EP 3,213,867).
Regarding claim 1, Zhu discloses: a grinding package (Figures 1-3 and see also paragraph 0004, ll. 1-2), comprising: a main body (element 1) forming a first space (element 11), a second space (element 12), a communicating hole (see Detail A in the annotated figure below) communicating the first space to the second space (see annotated figure below Detail A is communicating element 11 with element 12), openings of the first space and the second space being respectively located on each of two parallel sides of the main body (see annotated figure 1 below elements 11 and 12 are located on each of the two parallel sides of the main body (element 1), a pneumatic motor (element 2) including a motor body (see Detail B in the annotated figure 2 below) provided within the working region, and a transmission shaft (see Detail C in the annotated figure 2 below) connected to the motor body while extended from the second space through the communicating hole (see annotated figure 2 below Detail C extends from element 12 to element 11 through the communicating hole (Detail A annotated figure 1)); a bridging part (element 13) combined with the main body (see figure 2 element 13 is combined with element 1), the bridging part closing off the first space (see figure 2); and a grinding tool (element 6) facing the second space and being joined to the transmission shaft (see annotated figure 2 below element 6 faces the second space (element 12) and is joined to Detail C (transmission shaft), the grinding tool being turned by the transmission shaft, which is turned by impelling the motor body by the working gas (see paragraph 0022, ll. 1-4).

    PNG
    media_image1.png
    728
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    776
    870
    media_image2.png
    Greyscale

Zhu further discloses an intake channel (element 14) communicated to the intake region (element 14 is communicated to an intake region of element 11) and an exhaust channel (element 15) communicated to the working region (element 15 is  in order to impel the motor body by working gas which allows the shaft to rotate at high speeds and drive the disc (element 6) to achieve the grinding effect and its bridging part is combined to the main body in such a way that a working gas from the intake channel being only discharged from the exhaust channel through the intake region and the working region (since the prior art meets the structural limitations of the claimed invention, the claim function will be met by the prior art). However, Zhu discloses a different means of an efficient operation of the pneumatic motor inside the main body for grinding operations and does not expressly disclose a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region, the grinding package being fitted on a robotic arm, a bridging part combined with the main body and the robotic arm.  
Liu teaches it was known in the art to have a grinding package (Figures 4 and 5) being fitted on a robotic arm (see figures 4 and 5 elements 30, 40, and 50 are mounting to the bridging part (element 20) and see also paragraph 0010, ll. 1-2 and 0046, ll. 1-2 where the prior art states “grinding head mounting mechanism 20, the connecting member 21 is used to connect the robot”) and a bridging part (element 20) combined with the main body and the robotic arm (see figure 4 element 20 is combined with the main body of the grinders (elements 30, 40, and 50) in order to be combined with the robotic arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide the grinding package being fitted on a robotic arm, a bridging part combined with the main body and the robotic arm. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm in order to have an automated system to increases productivity and efficiency during grinding operations.
However, Zhu modified appears to be silent in regards to a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region.
Chang teaches it was known in the art to have a grinding package (Figure 2) with a connecting wall (element 21) being provided within the first space (see figure 4 element 21 is provided within the first space (element 11) of the main body) and separating the first space into an intake region (element 21) and a working region (element 4), an intake channel (element 12) communicated to the intake region (see figure 4 element 12 is in communication with the intake region (element 21) as indicated by the arrows), an exhaust channel (element 13) communicated to the working region (see figure 4 element 13 is in communication with the working region (element 4) as indicated by the arrows), the connecting wall being provided with a ventilation hole (element 23) communicating the intake region to the working region (see .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inner components of Zhu modified’s grinding package with Chang to provide a grinding package with a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region, since simple substitution of known elements for another to obtain predictable results of having a grinding package is known in the art. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm in order to have an automated system to increases productivity and efficiency during grinding operations. (See MPEP 2143.1 (B))
Regarding claim 2, Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 1, wherein the main body includes a first part and a second part, which may be dismantled selectively, the first part being formed with the first space, the connecting wall, the intake channel and the exhaust channel, while the second part being formed thereon with the second space and the communicating hole.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modified Zhu by modifying the main body to include a first part and a second part, which may be dismantled 
Regarding claim 5, Zhu modified discloses: the grinding package fitted on robotic arm according to claim 1, wherein the main body is provided with a bearing mounting groove (see Detail A in the annotated figure below) being located within the second space and corresponding to the communicating hole (see annotated figure below Detail A is located within the second space (element 12) and corresponding to the communicating hole), the grinding package being provided with a first bearing (element 5) being located in the bearing mounting groove and allowing the transmission shaft passing therethrough (see annotated figure below the first bearing (element 5) is located in the bearing mounting groove (Detail A) and see also paragraph 0022, ll. 1-4).

    PNG
    media_image3.png
    776
    870
    media_image3.png
    Greyscale

Regarding claim 9 Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 1, wherein the pneumatic motor is provided with an eccentric block (element 3) combined with the transmission shaft and located within the second space (see annotated figure below element 3 is combined with the transmission shaft (Detail A) and located within the second space (element 12), the eccentric block being joined to the grinding tool while a shaft center of the grinding tool deviating from the transmission shaft (see annotated figure below element 3 is joined to the grinind tool (element 1) while a shaft center (see Y-Y axis) of the grinding tool deviates from the transmission shaft (Detail A)) .

    PNG
    media_image4.png
    858
    870
    media_image4.png
    Greyscale

Regarding claim 10, Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other.
Liu further teaches it was known in the art to have a grinding package ((Figures 4 and 5) wherein the main body (elements 30, 40, and 50) is provided with at least one third threaded hole (elements 29, 210, and 213), while the bridging part (element 20) is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other (see paragraphs .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide the grinding package wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other. Doing so allows the user to easily interchange damaged parts without having to replace the whole device during operations.
Regarding claim 11, Zhu modified discloses all the limitations in claim 10, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 10, wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively.
Liu further teaches it was known in the art to have a grinding package ((Figures 4 and 5) wherein the bridging part (element 20) is provided with a plurality of fifth threaded holes (Figure 1 element 26) used for connecting the robotic arm, respectively (see paragraph 0049, ll. 4-6, where the prior art states “connector 24 is provided in a disk-shaped configuration and it is provided with a mounting hole 26 on the side opposite to the connecting rod 23 for connection with the end flange of the robot”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively. Doing so allows the user to easily interchange damaged parts without having to replace the whole device during operations.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 206383026) in view of Liu (CN 107738185) and Chang (EP 3,213,867) as applied to claims 1 and 2 above, and further in view of Guan (US 2013/0273818).
Regarding claim 3, Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 2, wherein the first part is provided with at least one first threaded hole, while the second part is provided with a second threaded hole facing the first threaded hole after the second part and the first part are joined to each other.
Guan teaches it was known in the art to have a grinding package (Figure 2) having a main body (element 10) wherein the first part (element 11) is provided with at least one first threaded hole (see Detail A in the annotated figure below) while the second part (element 13) is provided with a second threaded hole facing the first threaded hole after the second part and the first part are joined to each other (see paragraph 0013, ll. 5-7 where the prior art states “the housing 10 includes a rear cover 11 and a front cover 13 combined to the rear cover 11” and paragraph 0014, ll. 1-2 where the prior art states “the front cover 13 is the same as the rear cover 11 in structure” thus the second part is provided with a second threaded hole facing the first threaded hole after the second part and the first part are joined to each other).

    PNG
    media_image5.png
    581
    693
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhu to incorporate the teachings of Guan to provide wherein the first part is provided with at least one first threaded hole, while the second part is provided with a second threaded hole facing the first threaded hole after the second part and the first part are joined to each other. Doing so allows the user to have a grinding package made up of two separate body parts in order to easily interchange damaged parts without having to replace the whole device during operations.
Regarding claim 4, Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package fitted on robotic arm according to  wherein the second part is provided with an assembling bump being mounted within the first space and including the communicating hole.
Chang further teaches it was known in the art to have a grinding package (Figure 2) wherein the second part is provided with an assembling bump (see Detail A in the annotated figure below) being mounted within the first space and including the communicating hole.

    PNG
    media_image6.png
    745
    591
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Chang to provide a grinding package wherein the second part is provided with an assembling bump being mounted within the first space and including the communicating hole. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 206383026) in view of Liu (CN 107738185) and Chang (EP 3,213,867)as applied to claims 1 and 5 above, and further in view of Hung (US 2009/0255399).
Regarding claim 6, Zhu modified discloses all the limitations in claims 1 and 5, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 5, wherein the pneumatic motor is provided with a cover plate, the cover plate comprising a plate body constrained by the main body and the bridging part cooperatively, a through-hole being provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole, the grinding package being provided with a second bearing located within a space encircled by the first annular wall and joined to the transmission shaft.
Hung teaches it was known in the art to have grinding package fitted on robotic arm according to claim 5, wherein the pneumatic motor (element 20) is provided with a cover plate (element 13), the cover plate comprising a plate body (element 131) constrained by the main body and the bridging part cooperatively, a through-hole (see Detail A in the annotated figure below) being provided with the plate body and allowing the transmission shaft passing therethrough (see figure 1 and 2, element 131 consists of a through hole that allows the transmission shaft to pass through as best shown in figure 2), and a first annular wall (see Detail B in the annotated figure below) located on the plate body and centered at the through-hole, the grinding package being provided with a second bearing (element 132) located within a space encircled by the first annular wall and joined to the transmission shaft (see figure 2 element 132 is located with a space encircled by the first annular wall of element 131 and joined to the transmission shaft). 

    PNG
    media_image7.png
    245
    410
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhu to incorporate the teachings of Hung to provide wherein the pneumatic motor is provided with a cover plate, the cover plate comprising a plate body constrained by the main body and the bridging part cooperatively, a through-hole being provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole, the grinding package being provided with a second bearing located within a space encircled by the first annular wall and joined to the transmission shaft. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm in order to have an automated system to increases productivity and efficiency during grinding operations.
Regarding claim 7, Zhu modified discloses all the limitations in claims 1 and 5, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 6, wherein the bridging part is provided with a second annular wall protruding in a direction toward the first space and fastening the first annular wall.
Liu further teaches it was known in the art to have a grinding package ((Figures 4 and 5) fitted on robotic arm according to claim 6, wherein the bridging part (element 20) is provided with a second annular wall (element 22) protruding in a direction toward the first space and fastening the first annular wall (see figures 4 and 5 where element 22 protrudes in a direction towards the grinding apparatus main body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order provide the grinding package wherein the bridging part is provided with a second annular wall protruding in a direction toward the first space and fastening the first annular wall. Doing so allows the user to easily interchange damaged parts without having to replace the whole device during operations.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
On pages 3-4, the applicant argues Zhu (CN 206383 026U) relates to an eccentric high-speed small area grinding machine, comprising a main casing 1, a pneumatic motor assembly 2, an eccentric shaft 3, an axle center bearing 5, a grinding 
On pages 4-5, the applicant argues Liu (CN 107738185A) provides a grinding head mounting mechanism 20 and a three-head grinding device 10. The three-head grinding device 10 includes the grinding head mounting mechanism 20, wherein the mechanism 20 includes a connecting member 21, a connecting block 22, a connecting rod 23, a connecting head 24, a connecting plate 25. Further, the three-head grinding device 10 includes a first grinding assembly 30, a second grinding assembly 40, and a third grinding assembly 50, and all the grinding assembly 30, 40, 50 are the pneumatic grinding head. Liu fails to disclose the feature "the bridging part closing off the first space, in such a way that a working gas from the intake channel being only discharged from the exhaust channel through the intake region and the working region" of the invention. The examiner respectfully disagrees. As stated in the rejection above (see pages 4-5), that the Examiner is not relying on Liu reference, but instead uses reference of Zhu in order to meet the claim limitations of the bridging part closing off the first space. The teachings of Lui is utilized to meet the claim limitation that teaches it is well 
On page 5, the applicant argues that Chang (EP 3,213,867) discloses a pneumatic tool comprises a housing 1, a cylinder 2, and a pneumatic assembly 3. The housing 1 includes a compartment 11, an air entrance channel 12 interconnecting with the compartment 11, and an air exit channel 13 interconnecting with the compartment1 1. The air exit channel 13 has an air incoming end 131 and an air outgoing end 132. The cross section of the air incoming end 131 is larger than the cross section of the air outgoing end 132. As shown in Figs. 1 and 5 of Chang, the compartment 11 only comprises one chamber to place the pneumatic assembly 3, which is different from the first space divided into the intake region and the working region via the connecting wall. Besides, Chang is silent on the operational efficiency of the pneumatic tool can be enhanced by dividing the compartment to increase the flow rate. The examiner respectfully disagrees. The applicant claims two arbitrary regions within the space, but does not point to any particular structural difference between the two regions, just that they exist within a space via a connecting wall. The teaching of Chang discloses a connecting wall within the first space in order to separate the first space into an intake region (element 21) and a working region (element 4), thus meeting the claim limitations. Furthermore on paragraph 0022 of the prior art, Chang discloses the structural inner components (including elements 21 and 4) and application of device during operations in order to keep supplying the high-speed high-pressure air in to the compartment 11 to continuously drive the pneumatic wheel 31 to rotate. Thereby, the user can continuously grind or polish work pieces, thus making it obvious of one of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/26/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723